 

 

\ , Case 3:21-cr-00248-CAB Document 37 Filed 05/03/21 PagelD.57 -Page 1 of 2

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA .

_. UNITED STATES OF AMERICA... .. JUDGMENT IN A CRIMINAL CASE

 

 

 

 

 

 

 

 

Vv. . {For Offenses Committed On or After Novernber 1, 1987)
JORGE BERRELLEZA-Y ANEZ (1) Case Number: . 21CR0248-CAB
aka: Manuel Flores-Estrada

JENNIFER L. COON FILED —
Defendant's Attomey — ee

USM Numb 49633086

“ee MAY 03 2021

UO -

THE DEFENDANT: | . CLERC US. DISTRICT Sitten wa

pleaded guilty to count(s)_ ONE (1) OF THE ONE-COUNT INFORMATION SOUTHERN aa eee DEPUTY |

L] was found guilty on count(s)

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Count
-, ditle & Section Nature of Offense Number(s)
“8 USC 1326 ATTEMPTED REENTRY OF REMOVED ALIEN (FELONY) ]

The defendant is sentenced as provided in pages 2 through . 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

(| The defendant has been found not guilty on count(s)

 

L] Count(s) is dismissed on the motion of the United States.

 

Assessment : $100.00
DX] Pursuant to the motion of the United States under 18 USC 3573, the special assessment provided f for under 18 USC 3013 is
waived and remitted as uncollectible.

[1] JIVTA Assessment*: $
*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

] No fine _U Forfeiture pursuant to order filed , , included herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
Judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any immaterial change in the defendant’ s economic circumstances.

April 30, not)

Date of VA Sentence

HON. Cathy Ann Bencivengo
UNITED STATES DISTRICT JUDGE

 

 
 

7 ’ Case 3:21-cr-00248-CAB Document 37 Filed 05/03/21 PagelD.58 Page 2 of 2

AO 245B (CASD Rev. 1/19) Judgment in 4 Criminal Case

 

DEFENDANT: JORGE BERRELLEZA-YANEZ (1) Judgment - Page 2 of 2
aka: Manuel Flores-Estrada
CASE NUMBER: 21CRO0248-CAB

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
‘TIME SERVED (146 DAYS).

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

oo

The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:
L] at A.M. on

 

~~~ IMPRISONMENT

 

[1 as notified by the United States Marshal.

The defendant must surrender for service of sentence at the institution designated by the Bureau of

’

Prisons: (
CL) on or before

C1 as notified by the United States Marshal.

L! as notified by the Probation or Pretrial Services Office.

RETURN

 

 

 

 

 

I have executed this judgment as follows: |
Defendant delivered on _ . to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By . DEPUTY UNITED STATES MARSHAL

if

21CR0248-CAB
